3999DETAILED ACTION
Status of the Application
1.	Applicant’s Preliminary Amendment to the Claims, Abstract, and Specification filed October 15, 2019 are received and entered.
2.	Claims 1, 3 – 4, 6 – 14, 17, and 20 – 28 are amended.  Claims 1 – 28 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 28 are allowed over the prior art.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael A. Schaldenbrand on June 22, 2021.
6.	Regarding claim 1, please amend lines 2 – 3 of this claim to recite:
 “included with an electronic device from an at least partly inactive mode to an at least partly active mode, the electronic device further including:”.


Reasons for Allowance
7.	Claims 1 – 28 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Bernstein et al. (U.S. Pub. 2015/0149899), Chung et al. (U.S. Pub. 2016/0342241), Park et al. (U.S. Pub. 2016/0253041), Smith (U.S. Pub. 2016/0188181), Suzuki (U.S. Pub. 2016/0170548), Medina et al. (U.S. Pub. 2017/0255338), Ryshtun et al. (U.S. Pub. 2019/0205604), Chen et al. (U.S. Pub. 2018/0224955), Xu et al. (U.S. Pub. 2018/0196990), Shim et al. (U.S. Pub. 2017/0372122), Lien et al. (U.S. Pub. 2013/0263252), Turek et al. (U.S. Pub. 2008/0166028), Franza et al. (U.S. Pub. 2008/0030302), Kramer (U.S. Patent 6,408,087), Strohmann et al. (U.S. Pub. 2018/0276440), and Dean et al. (U.S. Pub. 2011/0298711).
Regarding claim 1, neither Bernstein nor Chung nor Park nor Smith nor Suzuki nor Medina nor Ryshtun nor Chen nor Xu nor Shim nor Lien nor Turek nor Franza nor Kramer nor Strohmann nor Dean teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“determining the area portion of the finger detecting structure being touched by said object;
determining a force applied on said fingerprint sensing device; wherein,
when said area portion of the finger detecting structure being touched by said object exceeds a predetermined threshold area portion, and said force exceeds a predetermined threshold value, transitioning, using the pre-processing module, said 
While the prior art teaches much of this subject matter individually, it would constitute impermissible hindsight to combine the prior art references to read on Applicant’s claims.
Regarding claim 14, this claims is allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 13 and 15 – 28, these claims are allowed based on their respective dependence from claims 1 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RYAN A LUBIT/Primary Examiner, Art Unit 2626